DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the assembled foundation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese 4-179726 herein referred to as Isachi.
As to claim 1, Isachi discloses (see translated abstract and figures) a chain excavating apparatus for rock and soil excavation at the bottom of a foundation 11, the chain excavating apparatus
comprising: a track;
a chain blade comprising a chain 12 and a blade fixed on the chain; a transmission device comprising a driving device 2 and a chain wheel; and
a rock and soil conveyor 121,
whereby during construction a bottom of the foundation is eguipped with
the track, the chain blade is installed on the track, the driving device drives the
chain blade to run along the track, the blade at the bottom of the foundation
excavates rock and soil and conveys it out through the rock and soil conveyor
and the chain blade at the bottom of the foundation descends along with the
foundation, 
As to claim 2, Isachi discloses the chain blade 12 is adapted to be installed on the track such that a closed-loop center line of the chain blade is at the bottom of the foundation during construction.


As to claim 4, Isachi discloses multi-row chain blades 12 to be installed on the track and excavate simultaneously or separately.
As to claim 6, Isachi discloses wherein the foundation comprises straight piles 
As to claim 7, Isachi discloses wherein the foundation comprises a plurality of straight piles 11, that are capable of being constructed integrally or separately on site.
As to claim 8, the foundation 11 of Isachi capable of being used as an underground diaphragm wall or breakwater.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 9, the foundation 11 of Isachi capable of being used as an open caisson foundation or caisson foundation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 11, the foundation 11 of Isachi capable of being used as a dam foundation or ship lock foundation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 12, the foundation 11 of Isachi capable of being used as a revetment foundation or wharf foundation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 13, the foundation 11 of Isachi capable of being used as a bridge foundation.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 14, Isachi discloses the chain blade 12 has a caterpillar, rope or flexible belt form.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese 4-179726 herein referred to as Isachi.  
As to claim 5, Isachi discloses (see translated abstract and figures)  a method of excavating rock and soil at the bottom of a foundation, the method comprising:
pre-fabricating the foundation by blocks 11 or in batches at a factory;
transporting the assembled foundation to an excavation site and fixing the foundation in place;
eguipping a bottom of the foundation with a track;
installing a chain blade 12 on the track at the bottom of the foundation;
installing a chain driving device 2 and connecting the chain driving device with the chain blade;
driving the chain blade to run along the track such that the blade excavates the rock and soil at the bottom of the foundation;
conveying out the excavated rock and soil, such that the foundation descends accordingly.
.

Allowable Subject Matter
Claim 15 is allowed.
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
as to claim 3, Isachi does not disclose the vertical screw conveyor located on one side of the chain blade or in a middle of a multi-row chain blade;
as to claim 10, Isachi does not disclose wherein the caisson foundation the comprises an upper chamber and surrounding load-bearing, the load-bearing walls of the said caisson foundation are underground diaphragm walls, and comprising multi-row chain blades to be installed on the track and excavate the rock and soil at the bottom of the chamber while operating on the bottom; 
as to claim 15, Isachi does not disclose  casting a formwork to fix the foundation in place; assembling a middle frame and an upper device; integrating the track, the middle frame, the upper device, and the chain blade;and removing the formwork.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL